ORDER
Upon consideration of the Petition for disciplinary or remedial action filed against the respondent, Donald L. Hoage, in the above entitled matter and the responses made to the show cause order of the Court, it is this 4th day of May, 2006
ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is hereby granted, and Donald L. Hoage is suspended, effective immediately, from the practice of law in *453this State subject to further order of this Court, and it is further,
ORDERED, that the Clerk of this Court shall forthwith strike the name of Donald L. Hoage from the register of attorneys in this Court and shall certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State.